DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Remarks 

Receipt of Applicant’s Amendment file on 08/08/2022 is acknowledged. The amendment includes cancelation of claims 1, 4-9 and 13 while claims 10, 14 are amended.
Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Cohen)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. 2018/0089041 A1) in view of Westerkamp (Verifiable Smart Contract Portability”; February 2019), further in view of Cohen et al. (U.S. Pub. No. 2020/0084045 A1).
Regarding claim 10, Smith teaches a method for processing a database query in a system to thereby yield a database query result, the system comprising a server, the server being associated with a distributed ledger, one or more databases and a cryptographic structure, the cryptographic structure having a plurality of nodes (Fig. 1, paragraph [0020], [0022], [0024], the query-optimizer ledger system is interpreted as a server for processing a database query, the server associated with a distributed ledger; Fig. 5 illustrates one or more master tables; paragraph [0032]-[0034], a Merkle tree storing hash value is interpreted as a cryptographic structure), the method comprising: 
generating, at the server, one or more fingerprints for the one or more databases, wherein a respective fingerprint for an individual database includes a cryptographic hash value calculated for data stored in the individual database (paragraph [0032]-[0033], hashing the transaction data then store the hash value to the nodes of Merkle Tree);
storing, by the server, the one or more fingerprints in the plurality of nodes (paragraph [0032]-[0033], hashing the transaction data then storing the hash value to the nodes of Merkle Tree);
receiving, at the server an input requesting the database query result to the database query (paragraph [0042], [0063], receiving a request to query the distributed ledger transaction data, a query may be regarding any attribute of the transaction data).
Smith does not explicitly disclose: extracting transactions stored in the distributed ledger and reorganize said transactions in the one and more databases; determining, at the server, the database query result based on the one or more databases in response to the input determining, at the server, the database query result in response to the input based on one or more involved databases selected from the one or more databases and associated with the database query result without resorting to browsing each block in the distributed ledger, allowing the server to efficiently process the database query.
Westerkamp teaches: extracting, by the server, transactions stored in the distributed ledger and reorganize said transactions in the one and more databases (page 416, left column, line 40-43, extracting transaction data into an external, structure data storage);
determine the database query result in response to the input based on the one or more involved databases selected from the one or more databases and associated with the database query result without resorting to browsing each block in the distributed ledger, allowing the server to efficiently process the database query (page 416, left column, line 40-45, page 416, right column, line 1, extracting transaction data into an external, structure data storage, instead of querying a blockchain node directly, the structured data is utilized for fast information retrieval).
 It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include extracting, by the server, transactions stored in the distributed ledger and reorganize said transactions in the one and more databases; determining, at the server, the database query result based on the one or more databases in response to the input determining, at the server, the database query result in response to the input based on one or more involved databases selected from the one or more databases and associated with the database query result without resorting to browsing each block in the distributed ledger, allowing the server to efficiently process the database query into query Optimized distributed ledger system of Smith.
Motivation to do so would be to include extracting, by the server, transactions stored in the distributed ledger and reorganize said transactions in the one and more databases; determining, at the server, the database query result based on the one or more databases in response to the input determining, at the server, the database query result in response to the input based on one or more involved databases selected from the one or more databases and associated with the database query result without resorting to browsing each block in the distributed ledger, allowing the server to efficiently process the database query to efficiently process the database query for fast query retrieval (Westerkamp, page 146, right column, line 1).
Smith as modified by Westerkamp do not explicitly disclose: a verification server, the verification server being used for validating authenticity of the one or more of database; publishing, by the server, the one or more fingerprints and the one or more databases.
Cohen teaches: a verification server, the verification server being used for validating authenticity of the one or more of database (Fig. 1, paragraph [0014]-[0015], [0017], verifying the correct digital asset; in conjunction with the data taught by Smith, it teaches a verification server, the verification server being used for validating authenticity of the one or more of database as claimed);
publishing, by the server, the one or more fingerprints and the one or more databases (paragraph [0015], the user published the document and hash value).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a verification server, the verification server being used for validating authenticity of the one or more of database; publishing, by the server, the one or more fingerprints and the one or more databases into query Optimized distributed ledger system of Smith.
Motivation to do so would be to include a verification server, the verification server being used for validating authenticity of the one or more of database; publishing, by the server, the one or more fingerprints and the one or more databases to ensure the integrity of the digital asset (Cohen, paragraph [0014], line 9).
Smith as modified by Westerkamp and Cohen further teach:
verifying, by the verification server, the one or more databases for validating consistency of the database query result with the distributed ledger by comparing the cryptographic hash value of the respective fingerprint as published by the server, a second cryptographic hash value of the respective fingerprint calculated based on the individual database published by the server, and a third cryptographic bash value calculated for transaction data stored in the distributed ledger corresponding to the data stored in the individual database (Cohen, paragraph [0015], [0032]-[0033], [0038]-[0039], [0074], the user published the document and hash value [hash value as published by the server]; a hash generated by applying a hash function to the content of a digital asset; the hashes and/or public keys may be added to blocks in the ledger; updating the hash value in the ledger; an entry in the ledger may include a set of signature that are associated with digital assets; the set of signatures may be digital signatures that are generated based on private keys and based on the hash of the digital asset [a third cryptographic hash value calculated for transaction data stored in the distributed ledger]; the asset verification component may receive a message requesting to verify the authorship, the version and the content of digital asset; the asset verification may retrieve hash value of the digital asset from the ledger; comparing the hashed received from the asset verification component with a hash generated by the client device [a second cryptographic hash value of the respective fingerprint calculated], further noted, the published hash value to update a ledger of a blockchain, therefore, the published hash value and the hash value in the ledger have the same value, so by comparing the value of retrieved hash value with the calculated hash value by the client device, it teaches verifying, by the verification server, the one or more databases for validating consistency of the database query result with the distributed ledger by comparing the cryptographic hash value of the respective fingerprint as published by the server, a second cryptographic hash value of the respective fingerprint calculated based on the individual database published by the server, and a third cryptographic bash value calculated for transaction data stored in the distributed ledger corresponding to the data stored in the individual database as claimed);
storing, by the verification server after successful verification of one or more fingerprints, the one or more fingerprints in the distributed ledger, thereby allowing a user of the server to verify the one or more databases without a need to trust the server (paragraph [0031], [0061], the digital signatures, hashes of digital assets, and/or public keys of users who create/modify digital assets may be stored in the asset information of the ledger; helping to protect the digital assets from being modified by a malicious user and the tokens, signature, hashes, keys, etc., may help to establish the provenance and/or integrity of the digital assets; also see paragraph [0017]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. 2018/0089041 A1) in view of Westerkamp (Verifiable Smart Contract Portability”; February 2019) and Cohen et al. (U.S. Pub. No. 2020/0084045 A1), further in view of Zhang et al. (U.S. Pub. No. 2019/0342103 A1).
Regarding claim 14, Smith as modified by Westerkamp and Cohen teach all claimed limitations as set forth in rejection of claim 10, but do not explicitly disclose determining, at the server, one or more fingerprints of the one or more involved databases, and a verifying value in response to the determined one or more fingerprints, the verifying value being one that is used the verify if the determined one or more fingerprints are part of the cryptographic structure so as to ensure authenticity of the database query result while efficiently processing the database query by consulting the one or more involved databases instead of browsing the distributed ledger.
Dang teaches: determining, at the server, one or more fingerprints of the one or more involved databases, and a verifying value in response to the determined one or more fingerprints, the verifying value being one that is used the verify if the determined one or more fingerprints are part of the cryptographic structure so as to ensure authenticity of the database query result while efficiently processing the database query by consulting the one or more involved databases instead of browsing the distributed ledger (page 296-298, page 303, 2nd paragraph, line 1-3; verifying the result utilizing the MPT-chain; when using holderID, MT-Chain reads the holderID bit by bit and matches holderID starting from the root to the leaf node or the extended node; the Merkle Root can support the validation of the data; MPT-Chain can speed up block validation because it stores intermediate values for calculating Merkle root).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining, at the server, one or more fingerprints of the one or more involved databases, and a verifying value in response to the determined one or more fingerprints, the verifying value being one that is used the verify if the determined one or more fingerprints are part of the cryptographic structure so as to ensure authenticity of the database query result while efficiently processing the database query by consulting the one or more involved databases instead of browsing the distributed ledger into query Optimized distributed ledger system of Smith.
Motivation to do so would be to include determining, at the server, one or more fingerprints of the one or more involved databases, and a verifying value in response to the determined one or more fingerprints, the verifying value being one that is used the verify if the determined one or more fingerprints are part of the cryptographic structure so as to ensure authenticity of the database query result while efficiently processing the database query by consulting the one or more involved databases instead of browsing the distributed ledger because it stores intermediate values for calculating Merkle root (Dang, page 303, second paragraph, line 1-3)
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. 2018/0089041 A1) in view of Westerkamp (Verifiable Smart Contract Portability”; February 2019), Cohen et al. (U.S. Pub. No. 2020/0084045 A1), and Dang et al. (“Theoretical Aspects of Computing –ICTAC 2017”; 14th International Colloquium; Hanoi, Vietnam, October 23-27, 2017), further in view of Zhang et al. (U.S. Pub. No. 2019/0342103 A1).
Regarding claim 15, Smith as modified by Westerkamp, Cohen and Dang teach all claimed limitations as set forth in rejection of claim 14, but do not explicitly disclose: identifying one or more nodes within the cryptographic structure associated with each of the determined one or more fingerprints; and generating, at the server, at least one verifying value associated with the one or more identified nodes, the at least one verifying value used to verify if the determined one or more fingerprints are part of the cryptographic structure.
Zhang teaches: identifying one or more nodes within the cryptographic structure associated with each of the determined one or more fingerprints (Zhang, paragraph [0032], paragraph [0047]-[0050], identifying nodes within the graph G to include auxiliary authentication information); and generating, at the server, at least one verifying value associated with the one or more identified nodes, the at least one verifying value used to verify if the determined one or more fingerprints are part of the cryptographic structure (paragraph [0047]-[0050], generating the auxiliary authentication for each leaf node includes the siblings of itself, its parents, its parent’s parent, etc., the verification object includes all the auxiliary authentication information and related root signature; also see paragraph [0052]-[0054]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include identifying one or more nodes within the cryptographic structure associated with each of the determined one or more fingerprints; and generating, at the server, at least one verifying value associated with the one or more identified nodes, the at least one verifying value used to verify if the determined one or more fingerprints are part of the cryptographic structure into query Optimized distributed ledger system of Smith.
Motivation to do so would be to include identifying one or more nodes within the cryptographic structure associated with each of the determined one or more fingerprints; and generating, at the server, at least one verifying value associated with the one or more identified nodes, the at least one verifying value used to verify if the determined one or more fingerprints are part of the cryptographic structure to provide verification of a social media data query-result (Zhang, paragraph [0009], line 1-2).
Regarding claim 16, Smith as modified by Westerkamp, Cohen, Dang and Zhang teach all claimed limitations as set forth in rejection of claim 15, further teach wherein the cryptographic structure comprises a Merkle-Patricia Tree, and wherein identifying the one or more nodes within the cryptographic structure associated with each of the determined one or more fingerprints comprise: identifying one or more nodes within the cryptographic structure that forms a path from a top node to a base node, the top node associated with a first character and the base node associated with a last character of a fingerprint in the one or more fingerprints (Zhang, paragraph [0042]-[0043], paragraph [0049], paragraph [0052]-[0054], using the concatenating of node including the siblings of itself, its parent’s parent, etc. of the cryptographic auxiliary information in form of Merkle Hash Tree to match against the signed on in the verification object while Dang teaches the MPT-Chain teaches the Patricia-Merkle Tree being utilized for quick search and fast validation, Dang, page 291, page 296-298, page 303, 2nd paragraph, line 1-3).
Regarding claim 17, Smith as modified by Westerkamp, Cohen, Dang and Zhang teach all claimed limitations as set forth in rejection of claim 16, further teach generating verifying values of one or more sibling nodes of the one or more identified nodes within the cryptographic structure (Zhang, paragraph [0043], paragraph [0049], paragraph [0052]-[0054], using the concatenating of node including the siblings of itself, its parent’s parent, etc. to match against the signed verification object).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. 2018/0089041 A1) in view of Westerkamp (Verifiable Smart Contract Portability”; February 2019), Cohen et al. (U.S. Pub. No. 2020/0084045 A1), Dang et al. (“Theoretical Aspects of Computing –ICTAC 2017”; 14th International Colloquium; Hanoi, Vietnam, October 23-27, 2017) and Zhang et al. (U.S. Pub. No. 2019/0342103 A1), further in view of Lee (U.S. Patent No. 10,554,401 B1).
Regarding claim 18, Smith as modified by Westerkamp, Cohen, Dang and Zhang teach all claimed limitations as set forth in rejection of claim 16 or 17, further teach wherein the plurality of nodes in the Merkle-Patricia tree comprise one or more of a key/value pair or a branch node, wherein the key in the key/value pair is associated with a character of a corresponding fingerprint in the one or more fingerprints (page 291, page 296-298) but do not explicitly disclose the value in the key/value pair is associated with a location of the distributed ledger where the corresponding fingerprint is stored.
Lee teaches the value in the key/value pair is associated with a location of the distributed ledger where the corresponding fingerprint is stored (access information include one or more secret, private key having a corresponding public key, access information may further include a cryptographic hash address, such as a cryptographic hash address operable to receive digital bearer assets, like an encrypted representation of a private key, col. 6, line 51-67; accessing cryptographic hash address for executing the script in response to request, col. 26, line 56-63, noted, the cryptographic hash address is interpreted as the value is associated with a location of the distributed ledger where the corresponding fingerprint is stored).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the value in the key/value pair is associated with a location of the distributed ledger where the corresponding fingerprint is stored into verification using Merkle-Patricia Tree of Dang.
Motivation to do so would be to include the value in the key/value pair is associated with a location of the distributed ledger where the corresponding fingerprint is stored to address issue with tradeoffs concerning the security and back-up of those secret keys (Lee, col. 2, line 1-2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168                                                                                                                                                                                                        
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168